Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s Remark and amendments filed on 02/11/2021 for the application 15/366,538 filed on 12/01/2016.
Applicant has amended Claims 1-4, 6-15, 17-20 and 22-44 and has canceled Claim 40. Claims 5, 16 and 21 are cancelled previously. Claims 1-4, 6-15, 17-20 and 22-44 are currently pending for consideration. The examiner notes that the “canceled Claim 40” is typo, but an amended claim.

Response to Amendment and Remark
The applicant’s amendments and remarks have been fully and carefully considered, with Examiner’s response set forth below.
Applicant remarks that “Claim Objection Overcome“ with ‘…  for Claims 1-4, 6-15, 17-20, 22-40 and 41-44, claim 41 has been amended to recite “a host computer performing a data processing system”. Therefore, it is requested that the objection be withdrawn…
for Claims 1-4, 6-15, 17-20, 22-40 and 41-44, claims have been amended to replace “said” with “the”. Thus, it is requested that the objection be withdrawn…
for Claims 31, 32-40 and 42, claims 31-40 have been amended to replace “an application” with “the application”…
for Claims 34-35 and 37-38, claims 34-35 and 37-38 have been amended to replace “this specific type” with “the specific type”…

for Claims 25 and 29, claims 25 and 29 have been amended to delete the terms “that have just been transmitted”, “that are transmitted”… 
for Claims 13, 17, 18, 20, 22, 25, 29, 31 and 41, claims 13, 17, 18, 20, 22, 25, 29, 31 and 41 have been amended to replace “receives a transmission of information”, “receives a first transmission of information” and “receives a second transmission of information” with “an information transmission”, “a first information transmission” and “a second information transmission” respectively”…
for Claims 20, 25, 29 and 40, claims 20, 25, 29 and 40 have been amended to replace “them” with “the specific format”…
for Claim 28, claim 28 has been amended… ‘
Regarding to the remarks ‘claim 41 has been amended to recite “a host computer performing a data processing system” for failing to comply with 37 C.F.R. § 1.75(g),…’, the examiner disagrees that the amended claim 41 is still the method claim and maintains the objection in abeyance until allowability of either application can is determined.
Regarding to the remark ‘Claims 1-4, 6-15, 17-20, 22-40 and 41-44, claims have been amended to replace “said” with “the”’ for switching,  the examiner reviewed and agreed to withdraw the objection.
Regarding to the remark ‘claims 31-40 have been amended to replace “an application” with “the application”’, the examiner reviewed and agreed to withdraw the objection.
Regarding to the remark ‘claims 34-35 and 37-38 have been amended to replace “this specific type” with “the specific type”’, the examiner reviewed and agreed to withdraw the objection.

Regarding to the remark ‘claims 25 and 29 have been amended to delete the terms “that have just been transmitted”, “that are transmitted”’, the examiner reviewed and agreed to withdraw the objection.
Regarding to the remark ‘claims 13, 17, 18, 20, 22, 25, 29, 31 and 41 have been amended to replace “receives a transmission of information”, “receives a first transmission of information” and “receives a second transmission of information” with “an information transmission”, “a first information transmission” and “a second information transmission” respectively”’, the examiner reviewed but found a typo and maintained the objection.
Regarding to the remark ‘for Claims 20, 25, 29 and 40, claims 20, 25, 29 and 40 have been amended to replace “them” with “the specific format”’, the examiner reviewed and agreed to withdraw the objection.
Regarding to the remark ‘claim 28 has been amended’ for the phrases “indicating” is unclear “what” it is indicating’, the examiner reviewed and agreed to withdraw the objection.

Applicant remarks that “Discussion of the Claim Rejection Under 35 U.S.C. § 112(b)“ with ‘Claim 18 has been amended to include the term “the remote device”. Similar amendments have been made to Claims 25, 29, 31 and 41…
Claims 3 and 20 have been amended to delete the terms “small” and “large”…
Claim 31 has been amended to include the term “the application”. Similar amendments have been made to Claims 32-40 and 42…
Claim 37 has been amended to delete the term “can be”…’

Regarding to the remark ‘Claims 3 and 20 have been amended to delete the terms “small” and “large”’, , the examiner reviewed and agreed to withdraw the rejection.
Regarding to the remark ‘Claim 31 has been amended to include the term “the application”. Similar amendments have been made to Claims 32-40 and 42’, the examiner reviewed and agreed to withdraw the rejection.
Regarding to the remark ‘Claim 37 has been amended to delete the term “can be”’, the examiner reviewed and agreed to withdraw the rejection.

Applicant remarks that “Independent Claim 1. 17. 18. 20. 22. 25. 29. 31 and 41 are Patentable“ with “… Hasuike, Desai further in view of Cho does not teach or suggest all limitations of Claim 1, as amended... Hasuike/Desai fails to disclose or suggest at least the recitations of’ ‘wherein the processing unit calculates and assigns an identifier to at least one of the image parts of the first image, or a section thereof, wherein the identifiers are based on content elements of their respective image parts, the image parts that have identical content elements being assigned a same identifier, and wherein the identifiers are saved in a memory of the host computer, where the identifiers are associated to the remote device,’ as recited in amended Claim 1. (Emphasis added.) (Page 6)… 
Desai does not disclose calculating and assigning of identifiers to the image parts of the image. Nor does Desai disclose identifiers are based on content elements of their respective image parts and the image parts having identical elements being assigned the same identifier… (Page 7)
Desai fails to disclose or suggest at least the recitations of ‘wherein the processing unit calculates and assigns an identifier to at least one of the image parts of the first image, or a section thereof, wherein the identifiers are based on content elements of their respective image parts, the image parts that have identical content elements being assigned a same identifier, and wherein the identifiers are saved in a memory of the host computer, where the identifiers are associated to the remote device’ as recited in amended Claim 1… (Page 7)
Cho fails to disclose or suggest at least the recitations of “wherein, at least one of the image parts of the first image or a section thereof, and at least one of the identifiers, are transmitted by the host computer to the remote device, the remote device being capable of storing identifiers and their respective image parts of the first image or a section thereof into a memory of the remote device,” as recited in amended Claim 1… (Emphasis added.) (Page 9) 
Additionally, although having different scope, Claims 17, 18, 20, 22, 25, 29, 31 and 41 includes similar recitations as discussed above for Claim 1 and is rejected using the same bases as Claim 1…“.
Regarding to the remark “fails to disclose or suggest at least the recitations of’ ‘wherein the processing unit calculates and assigns an identifier to at least one of the image parts of the first image, or a section thereof, wherein the identifiers are based on content elements of their respective image parts, the image parts that have identical content elements being assigned a same identifier, and wherein the identifiers are saved in a memory of the host computer, where the identifiers are associated to the remote device,’ as recited in amended Claim 1” with non-relevant citations, the examiner disagrees that Hasuike discloses [0065] facilitate the computation, the cells included in the minimum rectangular area including all the cells (i.e. content elements) in which the image contents (i.e. image parts) are computed (i.e. calculate) to be identified (i.e. identifier)… the image display can be updated faster than the case of the entire image is transmitted... [0065] the cell size, addressing method, etc. are required for identifying (i.e. same identifier) each cell position on the canvas set (i.e. 
Regarding to the remark “Desai does not disclose calculating and assigning of identifiers to the image parts of the image. Nor does Desai disclose identifiers are based on content elements of their respective image parts and the image parts having identical elements being assigned the same identifier” with non-relevant citations of Desai, the examiner disagrees that Hasuike discloses [0065] facilitate the computation, the cells included in the minimum rectangular area including all the cells (i.e. content elements) in which the image contents (i.e. image parts) are computed (i.e. calculate) to be identified (i.e. identifier) for image display can be updated faster than the case of the entire image is transmitted... [0065] the cell size, addressing method, etc. are required for identifying (i.e. same identifier) each cell position on the canvas set (i.e. saved) on the HTTP server (i.e. host computer) side is defined on the WEB browser in the bit map image data storage area.
Regarding to the remark “Desai fails to disclose or suggest at least the recitations of ‘’ wherein the processing unit calculates and assigns an identifier to at least one of the image parts of the first image, or a section thereof, wherein the identifiers are based on content elements of their respective image parts, the image parts that have identical content elements being assigned a same identifier, and wherein the identifiers are saved in a memory of the host computer, where the identifiers are associated to the remote device,” with non-relevant citations of Desai, the examiner disagrees that Hasuike discloses [0065] facilitate the computation, the cells included in the minimum rectangular area including all the cells (i.e. content elements) in which the image contents (i.e. image parts) are computed (i.e. calculate) to be identified (i.e. identifier)… the image display can be updated faster than the 
Regarding to the remark “Cho fails to disclose or suggest at least the recitations of ‘wherein, at least one of the image parts of the first image or a section thereof, and at least one of the identifiers, are transmitted by the host computer to the remote device, the remote device being capable of storing identifiers and their respective image parts of the first image or a section thereof into a memory of the remote device,’ as recited in amended Claim 1” with non-relevant citations, the examiner disagrees that the Cho discloses “defining identification information tags (i.e. identifier) for a plurality of regions (i.e. image parts) are divided… and transmitted from a server to a client including the defined identification information tags… the web client comprises a database which stores identification information tags of the hyperlink usage pattern for a plurality of regions of the webpage”. (See [0019, Claim 23])
Regarding to the remark “Claims 17, 18, 20, 22, 25, 29, 31 and 41 includes similar recitations as discussed above for Claim 1 and is rejected using the same bases as Claim 1”, the examiner disagrees that the response as above for the claim 1 remarks and maintains the rejection.

Claim Objections
Claims 1-4, 6-15, 17-20, 22-40, and 41-44 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “The least restrictive claim should be presented as claim 
Claim 25 is objected to because of the following informalities: the phrases “a first information transmission of information” is typo and should be “a first information transmission”. Appropriate correction is required.
Claims 1, 17, 18, and 41 are objected to because of the following informalities: the phrases of "a same identifier” is unclear and lacks proper antecedent basis whether it is the same comprised “a same identifier” of the claim previously recited or a second different “a same identifier”. The examiner suggests that should be replaced with the “the same identifier”. Appropriate correction is required.
Claims 20, 32, 33, 36, and 39 are objected to because of the following informalities: the phrases of "an outside source” is unclear and lacks proper antecedent basis whether it is the same comprised “an outside source” of the claim previously recited or a second different “an outside source”. The examiner suggests that should be replaced with the “the outside source”. Appropriate correction is required.
Claims 22, and 25 are objected to because of the following informalities: the phrases of "a display screen” is unclear and lacks proper antecedent basis whether it is the same comprised “a display screen” of the claim previously recited or a second different “a display screen”. The examiner suggests that should be replaced with the “the display screen”. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: the phrases of "a processing unit” is unclear and lacks proper antecedent basis whether it is the same comprised . Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  the limitation of “… running on the remote dev…ice, and” is split into separate line in the middle of “device”.  Appropriate correction is required.
Claim 42 is objected to because of the following informalities:  the limitation of “which additional button element is translated…” is typo and should be “which the additional button element”.  Appropriate correction is required.
Claim 44 is objected to because of the following informalities:  the claim limitation is truncated.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 25, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, because both terms “the transmission of information” and “the information transmission” cited in the same claim or dependent claims render the indefinite for unclearness if they are the same information. The claims 26-28 are dependent on the claim 25 and claim 30 is dependent on claim 29 are all rejected as well. Appropriate correction is required.
Claims 1, 17, 18, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, because both terms “a same identifier” and another “a same identifier” cited in the same claim render the indefinite for unclearness if they are the same “same identifier”. All the dependent claims on the independent claims 1, 17, 18, and 41 are rejected as well. Appropriate correction is required.
Claims 20, 32, 33, 36, and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, because both terms “an outside source” and another “an outside source” cited in the same/previous dependent on claim render the indefinite for unclearness if they are the same “outside source”. Appropriate correction is required.
Claims 22, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, because both terms “a display screen” and another “a display screen” cited in the same/previous dependent on claim render the indefinite for unclearness if they are the same “display screen”. Appropriate correction is required.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112
(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, because both terms “a processing unit” and another “a processing unit” cited in the same/previous dependent on claim render the indefinite for unclearness if they are the same “processing unit”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-10, 14-15, 17-19, 20, 25-30, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hasuike et al. (US 20100083146 A1) in view of Desai (US 7069497 B1, “Desai”) and further in view of Cho et al. (US 20070067333 A1, “Cho”). 
As to claim 1, Hasuike discloses A host computer performing a data processing system that reduces data transfer when serving a document to a remote device, the host computer receiving a first information transmission, (Hasuike discloses [Abstract, 0011] A drawing operation object image and an image processing program are prepared in an HTTP server (i.e. host server)... an XMLHTTP request (i.e. first information transmission) from a terminal unit (i.e. remote device) with the coordinate position information of the cursor and the drawing radius information are transmitted to the HTTP server to execute an image manipulation process... The HTTP server cuts out the manipulated image in the requested areas and transmits them. The WEB browser receives the cell images, and arranges them in 
The examiner notes that the [0001] of the specification recites “After receiving web content from a web page server, the browser of a host computer renders the web page... which is transmitted in parts and received through a network by a Portable Device". The Hasuike’s HTTP server is a host server that operates the HTTP proxy between the sending web server and the receiving web client.
the host computer comprising a processing unit that converts the information of the first transmission into a first image, wherein the first image comprises image parts, (Hasuike discloses [0011] since the images of one or more rectangular areas including an area where the image contents are modified in the image manipulation process (i.e. processing unit) based on the drawing operation among a plurality of rectangular areas into which the image (i.e. first image) displayed on the screen of the WEB browser is divided (i.e. image parts) are selectively transmitted from the server to the WEB browser to update the screen display of the WEB browser).
wherein the processing unit calculates and assigns an identifier to at least one of the image parts of the first image, or a section thereof, (Hasuike discloses [0065] facilitate the computation, the cells included in the minimum rectangular area including all the cells (i.e. content elements) in which the image contents (i.e. image parts) are computed (i.e. calculate) to be identified (i.e. identifier)… the image display can be updated faster than the case of the entire image is transmitted).
wherein the identifiers are based on content elements of their respective image parts, the image parts that have identical content elements being assigned a same identifier, wherein the identifiers are saved in a memory of the host computer, (Hasuike discloses [0059-0060] the cell size, addressing method, etc. are required for identifying (i.e. same identifier) each cell (i.e. content elements) position on the canvas set (i.e. saved) on the 
Where the identifier are associated to the remote device; (Hasuike discloses [0064] Compute cell in which image contents are changed… the WEB browser of the terminal unit issues requests for the corresponding cell images with the identification number (i.e. identifier) as argument… designate display position of image intended to be received as reply on the request from server). 
The examiner notes that the Hasuike’s “the corresponding cell images with the identification number” is requested and received as associated to the remote terminal unit and teach the “where the identifier are associated to remote device” with the [0082] of the specification recites “only data for the first section, which is defined in exactly the same terms as a hypothetical first image section associated... is received by default by the Portable Device.”
wherein the second image comprises image parts, and the processing unit further calculates and assigns an identifier to at least one of the image parts of the second image, or a section thereof, (Hasuike discloses [0065, 0004] facilitate the computation, the cells included in the minimum rectangular area including all the cells in which the image contents (i.e. image parts)... are computed (i.e. calculate) to be identified (i.e. identifier)… which updates (i.e. second image) the original image displayed on the browser screen).
However, Hasuike may not explicitly discloses all the aspects of the wherein, at least once afterward, the host computer receives a second information transmission from an outside source, upon the reception of which the processing unit of the host computer converts the information of the second transmission into a second image,
wherein the identifiers are based on content elements of their respective image parts, the image parts of the first image or of the second image that have identical content elements being assigned a same identifier;
wherein the host computer compares at least one of the identifiers assigned to image parts of the second image, or a section thereof, with the identifiers saved in the memory of the host computer that is associated to the remote device, and
wherein, if an image part of the second image has the same identifier as an image part of the first image, the host computer sends to the remote device the position of the image part of the second image,
the remote device being instructed to selectively retrieve the corresponding image part of the first image stored into the memory of the remote device and to display it at the position on a display screen of the remote device.
Desai discloses wherein, at least once afterward, the host computer receives a second information transmission from an outside source, upon the reception of which the processing unit of the host computer converts the information of the second transmission into a second image, (Desai discloses [col 13 ln 9-15, col 14 ln 1-2, col 6 ln 24] FIG. 5 shows a caching server for facilitating an update to a browser page based upon the format and content of update request, either partial page update or full page update, in response to the update request which is a second transmission after the initial display request… the update request (i.e. second transmission) is from a typical Uniform Resource Locator (URL) (i.e. outside source) reference to second browser page… via a network, such as the Internet). 
The examiner notes that the [0048] of the specification recites “When web navigation by the user leads to a web page... types in a web page's URL or clicks on a link to a web page… loads a fresh portion of the web page” and the specification does not define the “outside resource”. The examiner interprets that the Desai discloses [col 2 ln 4-7] in response to the page request which comprise a Uniform Resource Locator (URL), the origin server typically generates the page identified from the URL by the request and converts/returns to the client browser. One of ordinary skill in the art would know that a Uniform Resource Locator (URL) includes an outside source like via the internet.
wherein the identifiers are based on content elements of their respective image parts, the image parts of the first image or of the second image that have identical content elements being assigned a same identifier; (Desai discloses [col 17 ln 52-54, col 5 ln 31-36] The caching server computes and assigns a hash value for each HTML element within the current level of the second page tree… the partial page update includes a mapping set with tag identifiers of same hash values for displayable and non-displayable elements of the second page that are common (i.e. identical) to the second page and the first page. Each tag identifier of such an element of the second page is matched (i.e. identical) with a tag identifier of a corresponding common element of the first page).
Desai discloses wherein the host computer compares at least one of the identifiers assigned to image parts of the second image, or a section thereof, with the identifiers saved in the memory of the host computer that is associated to the remote device, and (Desai discloses [col 7 ln 32-39, col 3 ln 66-67] by comparing the hash value (i.e. identification) of each element of the second page against a cached hash value of a corresponding element of the first page which stored in the caching server, the page differential engine can generate a change set reflecting differences between the two pages… received in response to an update request sent to a caching server configured to generate the partial page update is associated to a user device).
Desai discloses wherein, if an image part of the second image has the same identifier as an image part of the first image, the host computer sends to the remote device the position of the image part of the second image, (Desai discloses [col 9 ln 17-60] FIG. 3 shows the second browser page have a same element identifier 360 with identical content, size, shape, color, position… server is configured to serve partial page update in response to update request… sending the change set includes one or more block-level as position elements with the identifier of the second page that differ from the corresponding elements of the first page for the update request).
 the remote device being instructed to selectively retrieve the corresponding image part of the first image stored into a memory of the remote device and to display it at the position on a display screen of the remote device. (Desai discloses [col 6 ln 10-12, col 9 ln 20-24] the client browser page stores the partial page update received (i.e. selectively retrieved) in a buffer area of the client device of the first page before applying the update to the first page… the selected ad HTML element at the position in the browser page on the display).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Hasuike and Desai disclosing the web server divides the image with identification to be display in remote devices which are analogous art from the “same field of endeavor”, and, when Hasuike’s computing each divided cells with identifier for transmission was combined with Desai’s displaying the web page with identification information allocated to each region and the specific hyperlink, the claimed limitation on the wherein, at least once afterward, the host computer receives a second information transmission from an outside source, upon the reception of which the processing unit of the host computer converts the information of the second transmission into a second image,
wherein the identifiers are based on content elements of their respective image parts, the image parts of the first image or of the second image that have identical content elements being assigned a same identifier;
wherein the host computer compares at least one of the identifiers assigned to image parts of the second image, or a section thereof, with the identifiers saved in the memory of the host computer that is associated to the remote device, and
wherein, if an image part of the second image has the same identifier as an image part of the first image, the host computer sends to the remote device the position of the image part of the second image,
the remote device being instructed to selectively retrieve the corresponding image part of the first image stored into the memory of the remote device and to display it at the position on a display screen of the remote device would be obvious. The motivation to combine Hasuike and Desai is provided for applying a partial page change to a browser page formatted according to HTML or another browser interpretable format efficiently. (See Desai [col 1, ln 7-10]).
However, Hasuike in view of Desai may not explicitly discloses all the aspects of the wherein, at least one of the image parts of the first image or a section thereof, and at least one of the identifiers, are transmitted by the host computer to the remote device, the remote device being capable of storing identifiers and their respective image parts of the first image or a section thereof into a memory of the remote device.
Cho discloses wherein, at least  one of the image parts of the first image or a section thereof, and at least one of the identifiers, are transmitted by the host computer to the remote device, the remote device being capable of storing identifiers and their respective image parts of the first image or a section thereof into a memory of the remote device; (Cho discloses [0019, 0100, Claim 23] defining identification information tags for a plurality of regions  are divided (i.e. image parts)… and are transmitted from a server to a client including the defined identification information tags… which a web page formed with hyperlinks included in the selected divided region is displayed (i.e. image parts)… the web client comprises a database which stores identification information tags of the hyperlink usage pattern for a plurality of regions of the webpage).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Hasuike in view of Desai and Cho disclosing the web server divides the image with identification to be display in remote devices which are analogous art from the “same field of endeavor”, and, when Hasuike in view of Desai’s computing the element identifier of the page and applying the common element with identifier in wherein, at least one of the image parts of the first image or a section thereof, and at least one of the identifiers, are transmitted by the host computer to the remote device, the remote device being capable of storing identifiers and their respective image parts of the first image or a section thereof into a memory of the remote device would be obvious. The motivation to combine Hasuike in view of Desai and Cho is to provide the method for dividing a web page into region based on the table structure with allocated identification for efficiency. (See Cho [Abstract]).
As to claim 2, Hasuike in view of Desai and Cho discloses The host computer as claimed in claim 1 wherein the processing unit running on the host computer converts information of the first and second transmissions into the first and second images comprising image parts by rendering information of the first and second transmissions, and (Desai discloses [col 3 ln 47-48] converting the transmission contents (i.e. first transmission) into the first page image parts and the second page image parts are retrieved and transmitted (i.e. second transmission) by rendering the partial page update to a cache server for display). 
dividing the first and second images into image parts by translating graphic elements of the first and second images into image parts, and by translating non-graphic elements of the first and second images into image parts on the basis of markup elements comprised in the first and second information transmissions received by the host computer. (Desai discloses [col 5 ln 31-34] a partial page update includes a mapping set which divides the tag identifiers of displayable (i.e. graphic) HTML elements and non-displayable (i.e. non-graphic) HTML elements of the second page that are common to the second page and the first page in the first and second transmissions received by the server). 
rendering information onto the virtual display of the host computer and dividing the first and second images rendered on to the virtual display into image parts; (Hasuike discloses [0019-0020] the image display updating method of the HTTP server (i.e. host server) renders a single image file corresponding to the entire image… virtually divided (i.e. virtually display) into plural rectangles (i.e. image parts)… the drawing operation echo back script of the terminal unit  arrange and display the received image of one or more rectangular areas in the corresponding area of the WEB browser in front of the image being displayed so far in the corresponding area).
As to claim 3, Hasuike in view of Desai and Cho discloses The host computer as claimed in claim 2, wherein the processing unit running on the host computer translates non-graphic elements of first and second images rendered onto the virtual display by merging with at least one adjacent markup element of every markup element, and by dividing into multiple image parts of every markup element. (Cho discloses [0051] the web page image is transmitted as an input, the region division unit of server processor identifies the table structure of the web page by analyzing tag information to divide into a plurality of regions with image (i.e. image parts) based on the identified table structure, and then translates the hyperlinks included in each of the plurality of regions (i.e. small image part). The region division unit can group (merging) the regions together with at least one adjacent region (i.e. large image part) as a grouped region. The adjacent region used for grouping is determined in order of the increasing number of hyperlinks among regions adjacent to the arbitrary region).
As to claim 7, Hasuike in view of Desai and Cho discloses The host computer as claimed in claim 1, wherein 
when the remote device is being instructed to selectively retrieve the corresponding image part of the first image stored into the memory of the remote device and to display it at the position on the display screen of the remote device, the remote device is further instructed to store the retrieved image part into a display memory of the remote device at the position received from the host computer. (Desai discloses [col 6 ln 54-59] the first browser page receives the partial page update from the server and stores it in a buffer (i.e. a display memory) within the first browser page of the client device. The first client browser page then replaces elements of the first page with corresponding elements of the partial page update at position received from server, thereby updating the first browser page to the second browser page).
As to claim 8, Hasuike in view of Desai and Cho discloses The host computer as claimed in claim 1 wherein identifiers assigned to image parts of the second image, or a section thereof, are compared with the identifiers saved in the memory of the host computer that is associated to the remote device only when the second image and the first image are rendered from information received from the same outside source. (Desai discloses [col 2 ln 10-17, col 3 ln 32-42, col 4, ln 54-55] the caching server receives the update request and caches the requested partial page update, and further compares the elements of the first page which saved in the caching memory with identifiers that is associated to the particular client device only against corresponding elements of the second page by using the URL identified in the page request which is from the same URL… via a publicly accessible network such as the Internet). 
As to claim 9, Hasuike in view of Desai and Cho discloses The host computer as claimed in claim 1, wherein the host computer receives the second information from the outside source as a response to data received from the remote device indicating a user request for information from the outside source, which request causes the host computer to accordingly request information to the outside source and to thereafter receive the second information. (Cho discloses [0020] a web browsing system having a web server and a web client capable of accessing the web server... a web browser outputting a web page in which identification information is allocated to a plurality of regions divided of the webpage based on the table structure of a web page transmitted (i.e. number of transmissions) 
The examiner notes that the [0048] of the specification recites “When web navigation by the user leads to a web page... types in a web page's URL or clicks on a link to a web page” and the specification does not define the “outside resource”. The examiner interprets that the Cho discloses [0069] the web browser moves to a web site or web page corresponding to the hyperlink, by using the URL of the hyperlink. One of ordinary skill in the art would know that a Uniform Resource Locator (URL) includes an outside source.
As to claim 10, Hasuike in view of Desai and Cho discloses the host computer as claimed in claim 9, wherein the data received by the host computer from the remote device indicating the user request for information from the outside source comprises a user clicking on a link on the display of the remote device. (Cho discloses [0069, 0079] FIG. 3 shows "[Wingdings font/0x82]" is input as click the hyperlink selection information through the information input unit, the web browser 121 moves to data connected to a hyperlink with the web site or web page from an URL (i.e. outside source) displayed in the web client, e.g., an electronic appliance (i.e. remote device)). 
The examiner notes that the [0048] of the specification recites “When web navigation by the user leads to a web page... types in a web page's URL or clicks on a link to a web page” and the specification does not define the “outside resource”. The examiner interprets that the Cho discloses [0069] the web browser moves to a web site or web page corresponding to the hyperlink, by using the URL of the hyperlink. One of ordinary skill in the art would know that a Uniform Resource Locator (URL) includes an outside source.
As to claim 14, Hasuike in view of Desai and Cho discloses The host computer as claimed in claim 1, wherein: 
in the first transmission, from the host computer to the remote device, of image parts of the first image, only image parts of a first section of the first image are transmitted to the remote device, and the remote device is instructed to selectively display the image parts of the first section of the first image displayed on the display screen of the remote device; and (Cho discloses [0019] defining identification information tags for a plurality of regions are divided… and are transmitted from a web server to a web client including the defined identification information tags. Also [Claim 23] the web client comprises a database which stores identification information tags of the hyperlink usage pattern for a plurality of regions of the webpage).
responsive to data received from the remote device indicating a first user request to display another section of the first image, the host computer transmits to the remote device at least one of the image parts of the another section of the first image, and the remote device is instructed to selectively display the image parts of a first section of the first image on the display screen of the remote device. (Hasuike discloses [0009] response to the image displayed on the screen of the WEB browser of the client device is divided and transmits one or more HTTP requests for selectively requesting the images in the one or more rectangular areas (i.e. another section) to the server… the server (i.e. host server) selectively returns (transmits) the image data of the corresponding one or more rectangular areas (i.e. image parts) in the image (i.e. first image) displayed on the screen of the WEB browser… displays the images of the received image data of one or more rectangular areas in the corresponding rectangular areas on the screen of the WEB browser).
As to claim 15, Hasuike in view of Desai and Cho discloses The host computer as claimed in claim 14 wherein:
in the first transmission, from the host computer to the remote device, of positions of image parts of the second image, only positions of image parts of the first section of the second image are transmitted to the remote device, and the remote device is instructed to selectively display the corresponding image parts of the first image stored into the memory of the remote device at the corresponding positions on the display screen of the remote device; and (Hasuike discloses [0013] the image manipulated moment by moment in response to a drawing operation can be reflected to the WEB browser screen of the terminal unit without a great delay from the drawing operation… the drawing operation echo back script transmits the coordinate information of the cursor position (i.e. position of image parts) with the XMLHTTP requests successively, without waiting for the images subjected to manipulation process based on the coordinate information of the cursor position transmitted with the former XMLHTTP requests to be displayed on the screen of the WEB browser… the image processing program of the server operates the image manipulation process following the drawing operation… moment by moment (i.e. selectively display) in response to a drawing operation can be reflected to the WEB browser screen (display screen) of the terminal unit without a great delay from the drawing operation).
responsive to data received from the remote device indicating a user second request to display another section of the second image, if an image part of the another section of the second image has the same identifier as an image part of the another section of the first image, the host computer sends to the remote device the position of the image part of the another section of the second image, the remote device being 7instructed to selectively display the corresponding image parts of the first image stored into the memory of the remote device at the position on the display screen of the remote device. (Desai discloses [col 3 ln 38-46] caching server compares elements of the first browser page against corresponding elements of the second page to determine content and structural differences, and store the differences in client device. The differences, comprising elements and identifiers of the elements, comprise the partial page update. The partial page update contains one or more elements have different identifier of the second page that have no corresponding element in the first page and selectively transmits from server for display). 

As to claim 17, Hasuike in view of Desai and Cho discloses the corresponding to the same subject matter recited with limitations as in claim 1 and in claim 8 for the stored data is associated to the outside source; memory of the host computer associated to the outside source by using the same rationale in the above rejections for claims 1 and 8 and with the limitation wherein, if the identifier of an image part of the second image is the same as an identifier received from the remote device, the host computer sends to the remote device the position of the image part of the second image, the remote device being instructed to selectively retrieve the corresponding image part of the first image stored into a memory of the remote device for the outside source and to display it at the position on a display screen of the remote device. (Hasuike discloses [0100] the same identification code is stored in the areas of plural identification codes regardless of places arranged… server still recognizes the same image with different positions as the same and sends to the remote device the position of image part of the second image).
As to claim 18, Hasuike in view of Desai and Cho discloses the corresponding to the same subject matter with limitations recited as in claim 1 and with other limitation wherein the host computer reports to the remote device the information received in the second transmission from the outside source, after which the host computer receives from the remote device at least one identifiers of image parts of first images stored into the memory of the remote device, 
As to claim 19, Hasuike in view of Desai and Cho discloses The host computer as claimed in claim 18, wherein the host computer reports to the remote device the information received in a the second transmission by sending to the remote device at least one the identifiers of the image parts of the second image. (Desai discloses [col 6 ln 54-59] the first browser page of the client device receives the partial page update from the server and stores it in a buffer within the first browser page. The first client browser page then replaces elements of the first page with corresponding elements of the partial page update as a second transmission from the server, thereby updating the first browser page to the second browser page to the remote device).

As to claim 20, Hasuike discloses A host computer performing a data processing system that reduces data transfer when serving a document to a remote device, (Hasuike discloses [Abstract, 0011] A drawing operation object image and an image processing program are prepared in an HTTP server (i.e. host server)... an XMLHTTP request (i.e. first information transmission) from a terminal unit (i.e. remote device) with the coordinate position information of the cursor and the drawing radius information are transmitted to the HTTP server to execute an image manipulation process... The HTTP server cuts out the manipulated image in the requested areas and transmits them. The WEB browser receives the cell images, and arranges them in the corresponding areas to update the display… to shorten the time taken to download the updated image as compared with transmitting the image data of the entire image).
The examiner notes that the [0001] of the specification recites “After receiving web
content from a web page server, the browser of a host computer renders the web page... which
is transmitted in parts and received through a network by a Portable Device". The Hasuike’s
HTTP server is a host server which operates the HTTP proxy between the sending web content servers and the receiving web client.
comprising an application that renders the information of the prior transmission onto a virtual display of the host computer, (Hasuike discloses [0019, 0026] the HTTP server renders a single image file corresponding to the entire image… virtually divided into plural rectangles… FIG. 3 shows the canvas virtually (i.e. virtual display) divided into plural rectangles (cells)).
the host computer further comprising a processing unit that divides the image of the virtual display into parts, before the host computer thereafter transmitting in a specific format at least one of the image parts of the image, or a section thereof, to the remote device, the remote device being capable of receiving them, storing them into a memory of the remote device and displaying them on a display screen, (Hasuike discloses [0064, 0072] the HTTP server comprises the image manipulation process unit, computes to identify the cells, into which the drawing operation object image is virtually divided (i.e. virtual display)… the corresponding cell images (i.e. image parts) with the identification number (e.g., numerical value of combining the X and Y coordinates in FIG. 3) for identifying the cells obtained by the computation … transmitting the cell image from the HTTP server... receiving and displaying the cell image on the WEB browser screen… execute the drawing operation object image and store on the terminal unit).
However, Hasuike may not explicitly discloses all the aspects of the host computer receiving an information transmission from an outside source,
wherein a processing unit running on the host computer divides the image rendered onto the virtual display of the host computer translating non-graphic elements of the image into image parts on the basis of markup elements comprised in the transmission of information received by the host computer from an outside source; and
Desai discloses the host computer receiving an information transmission from an outside source, (Desai discloses [col 13 ln 9-15, col 14 ln 1-2], col 4 ln 54-55 FIG. 5 shows a caching server for facilitating an update to a browser page based upon the format and content 
The examiner notes that the [0048] of the specification recites “When web navigation by the user leads to a web page... types in a web page's URL or clicks on a link to a web page… loads a fresh portion of the web page” and the specification does not define the “outside resource”. The examiner interprets that the Desai discloses [col 2 ln 4-7] in response to the page request which comprise a Uniform Resource Locator (URL), the origin server typically generates the page identified from the URL by the request and converts/returns to the client browser. One of ordinary skill in the art would know that a Uniform Resource Locator (URL) includes an outside source.
Desai discloses wherein a processing unit running on the host computer divides the image rendered onto the virtual display of the host computer translating non-graphic elements of the image into image parts on the basis of markup elements comprised in the transmission of information received by the host computer from an outside source; and (Desai discloses [col 5 ln 31-34] a partial page update includes a mapping set which divides the tag identifiers of displayable (i.e. graphic) HTML elements and non-displayable (i.e. non-graphic) HTML elements of the second page that are common to the second page and the first page in the first and second transmissions received by the server). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Hasuike and Desai disclosing the web server divides the image with identification to be display in remote devices which are analogous art from the “same field of endeavor”, and, when Desai’s computing the element identifier of the page and applying the common element with identifier in different pages was combined with the host computer receiving an information transmission from an outside source,
wherein a processing unit running on the host computer divides the image rendered onto the virtual display of the host computer translating non-graphic elements of the image into image parts on the basis of markup elements comprised in the transmission of information received by the host computer from an outside source would be obvious. The motivation to combine Hasuike and Desai is provided for applying a partial page change to a browser page formatted according to HTML or another browser interpretable format efficiently. (See Desai [col 1, ln 7-10]).
However, Hasuike in view of Desai may not explicitly discloses all the aspects of wherein the processing unit running on the host computer translates non-graphic elements of the image rendered onto the virtual display of the host computer by merging with at least one adjacent markup element of every markup element, and by dividing into multiple image parts every markup element.
Cho discloses wherein the processing unit running on the host computer translates non-graphic elements of the image rendered onto the virtual display of the host computer by merging with at least one adjacent markup element of every markup element, and by dividing into multiple image parts every markup element. (Cho discloses [0051] the web page is transmitted as an input, the region division unit of server processor identifies the table structure of the web page by analyzing tag information to divide into a plurality of regions based on the identified table structure, and then translates the hyperlinks included in each of the plurality of regions (i.e. small image part). The region division unit can group (merging) the regions together with at least one adjacent region (i.e. large image part) as a grouped region. The adjacent region used for grouping is determined in order of the increasing number of hyperlinks among regions adjacent to the arbitrary region). 
wherein the processing unit running on the host computer translates non-graphic elements of the image rendered onto the virtual display of the host computer by merging with at least one adjacent markup element of every markup element, and by dividing into multiple image parts every markup element would be obvious. The motivation to combine Hasuike in view of Desai and Cho is to provide the method for dividing a web page into region based on the table structure with allocated identification for efficiency. (See Cho [Abstract]).

As to claim 25, Hasuike in view of Desai and Cho discloses the corresponding to the same subject matter with limitations recited as in claim 1 and with other limitation wherein at least once afterward, responsive to data received from the remote device indicating a user input to display information for the document that was not transmitted in the first transmission from the outside source to the host computer, the host computer sends a request for additional information for the document to the outside source, and
As to claim 26, Hasuike in view of Desai and Cho discloses The host computer as claimed in claim 25, wherein the user input that is received by the host computer from the remote device, indicating that information not transmitted in the first transmission from the outside source to the host computer should be displayed, comprises a user scrolling toward the bottom of a first image displayed on the display screen of the remote device. (Hasuike discloses [0055] on the display screen of the terminal unit 10, the canvas with the overall drawing operation object image is contained in the screen is displayed. The operator can display any image area by shifting the display area through a scroll operation to the bottom).
As to claim 27, Hasuike in view of Desai and Cho discloses The host computer as claimed in claim 25, wherein the user input that is received by the host computer from the remote device, indicating that information not transmitted in the first transmission from the outside source to the host computer should be displayed, comprises a user clicking on a link. (Cho discloses [0065] If a user inputs an identification information item through the input unit based on the web page displayed as shown in FIG. 2, the web browser outputs to the display unit a web page formed with hyperlinks included in the region corresponding to the input identification information (i.e. not transmitted). If one hyperlink is selected (i.e. clicking), the web browser moves from the web page formed with the hyperlinks to data connected to the selected hyperlink).
As to claim 28, Hasuike in view of Desai and Cho discloses The host computer as claimed in claim 25, wherein the host computer saves in a memory of the host computer a history of requests or inputs from the remote device, and the user input that is received by the host computer from the remote device, and where indicating that information not transmitted in the first transmission from the outside source to the host computer should be displayed, is interpreted from the history of requests or inputs for documents of the outside source. (Cho [0083] the web client 520 detects specific hyperlinks among hyperlinks included in the received web page, based on the information according to the usage pattern of 
As to claim 29, Hasuike in view of Desai and Cho discloses the corresponding to the same subject matter with limitations recited as in claim 25 and with further limitation in which additional image a button element is inserted by the browser; (Cho discloses [0079] The web client is an electronic appliance with display including an information input unit including a plurality of buttons added by the browser).
As to claim 30, Hasuike in view of Desai and Cho discloses the host computer as claimed in claim 29, wherein button elements inserted on a first or additional image rendered onto the virtual display of the host computer are positioned at or near the bottom of their respective images. (Cho discloses [0068-0069] FIG. 3 shows a case in which numeric information such as "[Wingdings font/0x81],[Wingdings font/0x82],[Wingdings font/0x83]... " as button is allocated as identification information for each hyperlink under the additional image region 7).
Regarding claim 41, this claim recite the method performed by the processing system of claim 1; therefore, the same rationale of rejection is applicable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hasuike in view of Desai and Cho and further in view of Friedman et al. (US 20080270891 A1, “Friedman”). 
As to claim 4, Hasuike in view of Desai and Cho discloses The host computer as claimed in claim 1. 
However, Hasuike in view of Desai and Cho may not discloses all the aspects of wherein identifiers are calculated with a checksum algorithm. 
Friedman discloses wherein identifiers are calculated with a checksum algorithm (Friedman discloses [0066] Checksum system generates a checksum for each block containing 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Hasuike in view of Desai and Cho and Friedman disclosing the web server divides the image with identification to be display in remote devices which are analogous art from the “same field of endeavor”, and, when Friedman’s unique identifier is generated through a checksum process was combined with Hasuike in view of Desai and Cho’s displaying the web page with computed identification information allocated to each region and the specific hyperlink, the claimed limitation on the wherein identifiers are calculated with a checksum algorithm would be obvious. The motivation to combine Cho in view Desai and Friedman is to provide the checksum calculating process for the selected text with the identification information efficiently in the web page. (See Friedman [0012]).

Claim 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hasuike in view of Desai and Cho, and further in view of Telek et al. (US 20120131465 A1, “Telek”). 
As to claim 6, Hasuike in view of Desai and Cho discloses The host computer as claimed in claim 1, wherein:
before transmitting to the remote device any image part of the first or second image rendered onto the virtual display of the host computer, the processing unit running on the host computer converts the image parts; and before selectively displaying image parts on the display screen of the remote device, (Hasuike discloses [0019-0020] the drawing operation object image is held and managed by the server to compose a single image file corresponding to the entire image… is actually divided (i.e. convert) in to rectangle areas (i.e. image parts) of the virtually split image (i.e. virtual display) unit… then the drawing operation echo back (i.e. transmit) script of the terminal unit to arrange and display the 
However, Hasuike in view of Desai and Cho may not explicitly discloses all the aspects of converts the image parts in a compressed format; and is further instructed to decompresses the image parts before to display; 
Telek discloses converts the image parts in a compressed format; and is further instructed to decompresses the image parts before to display; (Telek discloses [0065] the central processor compresses the image data for transfer and decompresses the compressed image data received from server associated with the digital media asset to display on the image display device and stores the decompressed image data in the buffer memory).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Hasuike in view of Desai and Cho, and Telek disclosing the web server rendering the image with identification to be display in remote devices which are analogous art from the “same field of endeavor”, and, when Telek’s decompressing before to display the compressed image data received from server was combined with Hasuike in view of Desai and Cho’s displaying the web page with identification information allocated to each region and the specific hyperlink, the claimed limitation on the converts the image parts in a compressed format; and is further instructed to decompresses the image parts before to display would be obvious. The motivation to combine Cho in view Desai, and Telek is to provide the advantage for a user displaying the compressed mages effectively to interact using digital interface with other users. (See Telek [0017]).
As to claim 12, Hasuike in view of Desai and Cho discloses The host computer as claimed in claim 9, wherein the data received by the host computer from the device indicating the user request for information from the outside source on the display of the remote device. (Cho discloses [0069] FIG. 3 shows "[Wingdings font/0x82]" is input as click the hyperlink selection 
However, Hasuike in view of Desai and Cho may not discloses all the aspects of comprising a user clicking on a back or forward icon.
Telek discloses comprising a user clicking on a back or forward icon (Telek discloses [0039] the user input interfaces block includes… a forward function button allows the user to initiate the display of the next image).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Hasuike in view of Desai and Cho, and Telek disclosing the web server rendering the image with identification to be display in remote devices which are analogous art from the “same field of endeavor”, and, when Telek’s decompressing before to display the compressed image data received from server was combined with Hasuike in view of Desai and Cho’s displaying the web page with identification information allocated to each region and the specific hyperlink, the claimed limitation on the comprising a user clicking on a back or forward icon would be obvious. The motivation to combine Cho in view Desai and Telek is to provide the advantage that a remote user can be enabled to know what images are being displayed on the digital image display device and better interact using digital interface with other users. (See Telek [0017]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hasuike in view of Desai and Cho and further in view of Gade et al. (US 20080235187 A1, “Gade”). 
As to claim 11, Hasuike in view of Desai and Cho discloses The host computer as claimed in claim 9, wherein the data received by the host computer from the remote device indicating the user request for information from the outside source. (Cho discloses [0020, 0049, 0005] a web client capable of accessing the web server... using an inputting information 
However, Hasuike in view of Desai and Cho may not explicitly discloses all the aspects of the comprising a user entering text input in a URL search bar. 
Gade discloses comprising a user entering text input in a URL search bar. (Gade discloses [0049] FIG. 5 illustrates the user has entered the URL as text in the search input box 502).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Hasuike in view of Desai and Cho and Gade disclosing the web server rendering the image with identification to be display in remote devices which are analogous art from the “same field of endeavor”, and, when Gade’s entering the URL as text in the search input box was combined with Hasuike in view of Desai and Cho’s displaying the web page with identification information allocated to each region and the specific hyperlink, the claimed limitation on the comprising a user entering text input in a URL search bar would be obvious. The motivation to combine Cho in view Desai and Gade is to provide an inversion of the basic format of searching by receiving a web page identifier as search input from an end user and determines related search queries for the associated web page in an accurate and effective manner. (See Gade [0005]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hasuike in view of Desai and Cho and further in view of Ataka et al. (US 20160210666 A1, “Ataka”).
As to claim 13, Hasuike in view of Desai and Cho may not explicitly discloses all the aspects of The host computer as claimed in claim 1, wherein the host computer receives the second information transmission from the outside source as a response to data received from the remote device indicating a user scrolling, which causes the host computer to accordingly request information to the outside source and to thereafter receive the second information transmission. 
 However, Ataka discloses wherein the host computer receives the second information transmission from the outside source as a response to data received from the remote device indicating a user scrolling, which causes the host computer to accordingly request information to the outside source and to thereafter receive the second information transmission. (Ataka discloses [0141] FIG. 4 shows an advertising space is inserted in a webpage from an advertisement server (i.e. outside source) as a scrolling by the user results in displaying the advertising content (i.e. receive a second transmission of information) on the display unit).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Hasuike in view of Desai and Cho and Ataka disclosing the web server divides the image with identification to be display in remote devices which are analogous art from the “same field of endeavor”, and, when Ataka’s user scrolling results in displaying the advertising content was combined with Hasuike in view of Desai and Cho’s displaying the web page with identification information allocated to each region and the specific hyperlink, the claimed limitation on the wherein the host computer receives the second information transmission from the outside source as a response to data received from the remote device indicating a user scrolling, which causes the host computer to accordingly request information to the outside source and to thereafter receive the second information transmission would be obvious. The motivation to combine Hasuike in view of Desai and Cho and Ataka is to provide the method to enhance the advertising effectiveness of the concerned advertising content. (See Ataka [0040]).

Claims 22-23, and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hasuike in view of Desai and Cho and further in view of Kotzer et al. (US 20150020006 A1, “Kotzer”).
As to claim 22, Hasuike in view of Desai and Cho discloses the corresponding to the same subject matter with limitations recited as in independent claim 20. 
wherein the reported size is selected to be larger than the actual size of the display screen of the remote device; and (Hasuike discloses [0055] rendering an image file on a canvas 36 composing the overall drawing operation object image... where a part of the canvas 36 is displayed on the terminal unit which imply that the canvas 36 size for the overall drawing operation object image is larger than the display size of the client terminal unit).
However, Hasuike in view of Desai and Cho may not disclose all the aspects of wherein upon requesting information to the outside source, the host computer reports the size of a display screen to the outside source; and wherein the host computer thereafter receives a higher amount of information in the transmission from the outside source than the amount of information that would have been thereafter received by the host computer if the size of a display screen reported by the host computer had been the actual size of the display screen of the remote device. 
Kotzer discloses wherein upon requesting information to the outside source, the host computer reports the size of a display screen to the outside source, wherein the host computer thereafter receives a higher amount of information in the transmission from the outside source than the amount of information that would have been thereafter received by the host computer if the size of a display screen reported by the host computer had been the actual size of the display screen of the remote device. (Kotzer discloses [0145, 0112] the designer 112 of web server uses device information 244 about the different types of supported devices 120 stored in a "device info store" 132 such as: display size and resolution, color... requesting the outside data provider 162 for dynamically updated 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Hasuike in view of Desai and Cho and Kotzer disclosing the web server rendering the image with identification to be display in remote devices which are analogous art from the “same field of endeavor”, and, when Kotzer’s recognizing the device information like display size and resolution… from device info store was combined with Hasuike in view of Desai and Cho’s displaying the web page with identification information allocated to each region and the specific hyperlink, the claimed limitation on the wherein upon requesting information to the outside source, the host computer reports the size of a display screen to the outside source; and wherein the host computer thereafter receives a higher amount of information in the transmission from the outside source than the amount of information that would have been thereafter received by the host computer if the size of a display screen reported by the host computer had been the actual size of the display screen of the remote device would be obvious. The motivation to combine Hasuike in view of Desai and Cho and Kotzer is to provide a method to build dynamic browser-based User Interface objects and adapting pages to be used on mobile devices with cost effective. (See Kotzer [0026]).
As to claim 23, Hasuike in view of Desai, Cho and Kotzer discloses The host computer as claimed in claim 22, wherein:
the host computer comprises a processing unit that divides the image rendered onto the virtual display of the host computer into parts, and the image rendered onto a virtual display of the host computer, or a section thereof, is transmitted to the remote device by transmitting at least one of the image parts in a specific format to the remote device. (Hasuike discloses [0019-0020, 0026] the image display updating method (i.e. processing unit) of the HTTP server renders a single image file corresponding to the entire 
As to claim 31, Hasuike in view of Desai and Cho discloses the corresponding to the same subject matter with limitations recited as in claim 20.
However, Hasuike in view of Desai and Cho may not explicitly discloses all the aspects of the host computer reports selected characteristics of the application to the outside source, wherein the selected characteristics are determined independently from actual characteristics of the application running on the remote device, and
wherein the selected characteristics of the application to be reported to the outside source have been saved in a memory of the host computer before the host computer sends a request for information to the outside source.
Kotzer discloses the host computer reports selected characteristics of an application to the outside source, wherein the selected characteristics are determined independently from actual characteristics of the application running on the remote device, and (Kotzer discloses [0003-0004] the information are accessible by a plurality of users having devices of different types (i.e. determined independently) such as a Smartphone which have a display characterized such as: dimensions, resolution, browser software type and version (i.e. applications)... Web server creates a communication system that responds to user's commands to display dynamic information that is selected based on a plurality of types of devices and a plurality of OS's and browsers application (i.e. applications) types requires adaptation of the display format). 
Kotzer discloses wherein the selected characteristics of an application to be reported to the outside source have been saved in a memory of the host computer before the host computer sends a request for information to the outside source. (Kotzer discloses [0145, 0004] server uses device information 244 about the different types of supported devices 120 stored in a "device info store" (i.e. saved in a memory) 132 such as: display size and resolution, color... with a plurality of OS's and browsers application (i.e. application) types requires adaptation of the display format for the server to request for information to the outside source).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Hasuike in view of Desai and Cho and Kotzer disclosing the web server rendering the image with identification to be display in remote devices which are analogous art from the “same field of endeavor”, and, when Kotzer’s recognizing each mobile device type have a display characterized by various parameters such as: dimensions, resolution, browser software type and version... was combined with Hasuike in view of Desai and Cho’s displaying the web page with identification information allocated to each region and the specific hyperlink, the claimed limitation on the host computer reports selected characteristics of the application to the outside source, wherein the selected characteristics are determined independently from actual characteristics of the application running on the remote device, and
wherein the selected characteristics of the application to be reported to the outside source have been saved in a memory of the host computer before the host computer sends a request for information to the outside source would be obvious. The motivation to combine Hasuike in view of Desai and Cho and Kotzer is to provide a method to build dynamic browser-based User Interface objects and adapting pages to be used on mobile devices with cost effective. (See Kotzer [0026]).

As to claim 32, Hasuike in view of Desai, Cho, and Kotzer discloses the host computer as claimed in claim 31, wherein the selected characteristics of the application are reported to an outside source by the host computer through a user-agent string. (Kotzer discloses [0112] outside data provider 162 is automatic software agents with search engines, or other agents that computes the updated, added, or deleted data in the data source. The end users may cause changes to the data source, by entering the details of text through the web browser , by making a transaction, by entering a request, by posting data through the string in HTTP packet (i.e. known to include a user-agent string)).
As to claim 33, Hasuike in view of Desai, Cho, and Kotzer discloses The host computer as claimed in claim 31, wherein the selected characteristics of the application are determined by a method that comprises a prior assessment of interactions between user inputs and the information requested by the host computer to an outside source, to which the host computer has reported characteristics of the application, and (Kotzer discloses [ 0135] the end user first downloads via the internet a "Standalone Application" from app store (i.e. host server), that was automatically generated by the "Application Generator" software , onto his supported device… the app generator interacts (i.e. a prior assessment) with the data source for customizing or updating the generated application).
wherein at least one prior assessment has been performed for each of a plurality of sets of application characteristics that the application running on the host computer  features when information is requested to the outside source. (Kotzer discloses [0004] different device types have different input devices such as controls, touch screen, multi-touch screen, etc. UIs or browsers have to be adapted to be comfortably operated on the app of the small displays and with the different input devices used in mobile devices based on the data requested by the user inputs to a data provider from the web server).

Claims 24, 39-40, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hasuike in view of Desai, Cho, and Kotzer and further in view of Ataka.
As to claim 24, Hasuike in view of Desai, Cho, and Kotzer may not explicitly discloses all the aspects of The host computer as claimed in claim 23, wherein:
in a first transmission of image parts from the host computer to the remote device, only image parts of a first section of the image rendered onto a virtual display of the host computer are transmitted to the remote device, and the remote device is instructed to selectively display the image parts on the display screen of the remote device; and
responsive to data received from the remote device indicating a user request to display another section of the image rendered onto a virtual display of the host computer, the host computer transmits to the remote device at least one of the image parts of the other section of the image rendered onto a virtual display of the host computer, and the device is instructed to selectively display the image parts on a display screen of the remote device.
However, Ataka discloses in a first transmission of image parts from the host computer to the remote device, only image parts of a first section of the image rendered onto a virtual display of the host computer are transmitted to the remote device, and the remote device is instructed to selectively display the image parts on the display screen of the remote device; and (Ataka discloses [0131] FIG. 11 shows an example of the webpage (i.e. first image) in which the advertiser identified by the advertiser ID "C11" submits the advertising content AD11 and submits image data "AAa.gif" of a relevant content identified by a content ID "C111" from ad server to terminal, and specifies (i.e. selectively display) to display the relevant content at the "upper center of screen" (i.e. a first section) of the display unit. The combination of Hasuike’s host server rendering the webpage image content onto a virtual display would be reasonable because both Hasuike in view of Desai, Cho, and Kotzer and Ataka disclose dividing the web page image with identification to be display).
 responsive to data received from the remote device indicating a user request to display another section of the image rendered onto a virtual display of the host computer, the host computer transmits to the remote device at least one of the image parts of the other section of the image rendered onto a virtual display of the host computer, and the device is instructed to selectively display the image parts on a display screen of the remote device (Ataka discloses [0132] display control performed by the display control unit of the terminal device with respect to an advertising content and a relevant content, e.g., an example of the webpage image in which the advertiser identified by the advertiser ID "C21" submits the advertising content AD21 and submits image data "BBa.gif" of a relevant content identified by a content ID "C211" from ad server to terminal, and specifies (i.e. selectively display) to display the relevant content  (i.e. image parts) at the "lower center of screen" (i.e. other section) of the display unit. The combination of Hasuike’s server rendering the webpage image content onto a virtual display would be reasonable because both Ataka and Hasuike disclose dividing the web page image with identification to be display).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Hasuike in view of Desai, Cho, and Kotzer and Ataka disclosing the web server divides the image with identification to be display in remote devices which are analogous art from the “same field of endeavor”, and, when Ataka’s performing the display control to different sections of the webpage selectively was combined with Hasuike in view of Desai, Cho, and Kotzer’s displaying the web page with identification information allocated to each region and the specific hyperlink, the claimed limitation on the in a first transmission of image parts from the host computer to the remote device, only image parts of a first section of the image rendered onto a virtual display of the host computer are transmitted to the remote device, and the remote device is instructed to selectively display the image parts on the display screen of the remote device; and
responsive to data received from the remote device indicating a user request to display another section of the image rendered onto a virtual display of the host computer, the host computer transmits to the remote device at least one of the image parts of the other section of the image rendered onto a virtual display of the host computer, and the device is instructed to selectively display the image parts on a display screen of the remote device would be obvious. The motivation to combine Hasuike in view of Desai, Cho, and Kotzer and Ataka is to provide the method to enhance the advertising effectiveness of the concerned advertising content. (See Ataka [0040]).
As to claim 39, Hasuike in view of Desai, Cho, and Kotzer and further in view of Ataka discloses The host computer as claimed in claim 31, wherein the selected characteristics of the application are determined by a method that comprises a prior assessment of the size of the image that is rendered onto the virtual display of the host computer when information is requested by the host computer from an outside source, to which the host computer has reported characteristics of the application, and (Kotzer discloses [ 0135] the end user first downloads via the internet a "Standalone Application" from app store (i.e. host server), that was automatically generated by the "Application Generator" software , onto his supported device… the app generator interacts (i.e. a prior assessment) with the data source for customizing or updating the generated application).
wherein at least one prior assessment has been performed for each of a plurality of sets of application characteristics that the application running on the host computer features when information is requested to the outside source. (Kotzer discloses [0004] different device types may have different input devices such as controls, touch screen, multi-touch screen, etc. UIs or browsers have to be adapted to be comfortably operated on the small displays and with the different input devices used in mobile devices based on the data requested by the user inputs to a data provider from the web server).
As to claim 40, Hasuike in view of Desai, Cho, and Kotzer and further in view of Ataka discloses The host computer as claimed in claim 39, wherein the selected characteristics of the application are the application characteristics that have been assessed to render the smallest image onto the virtual display of the host computer when information is requested by the host computer from the outside source by reporting characteristics of the application. (Kotzer discloses [0135] the end user first downloads via the internet a "Standalone Application" from app store (i.e. host server), that was automatically generated by the "Application Generator" software, onto his supported device… the app generator interacts (i.e. a prior assessment) with the data source for customizing or updating the generated application). 
As to claim 42, Hasuike in view of Desai, Cho, and Kotzer discloses the host computer as claimed in claim 39, wherein, upon rendering the information of the additional transmission onto the virtual display of the host computer as an additional image, the application running on the host computer inserts an additional button element in the additional image, (Cho discloses [0068-0069] FIG. 6 shows inserting the numeric information such as "[Wingdings font/0x81],[Wingdings font/0x82],[Wingdings font/0x83]... " is allocated as identification information for each hyperlink with the URL as additional button element into an additional image which is displayed in the selected region 7. The hyperlinked button “[Wingdings font/0x82]” can be selected to move to data connected web site or web page).
which additional button element is translated into an image part by the processing unit running on the host computer, and the image part of the additional button element is transmitted to the remote device, the remote device being capable of storing the image part of the additional button element in the memory of the device and of selectively displaying the image part of the additional button element on the display screen of the remote device. (Desai [0054] the identification information defining unit 101_2 defines identification information tags for the plurality of regions (i.e. image part) and identification information tags for hyperlinks allocated to the plurality of regions as additional button element, 
As to the claim 43, Hasuike in view of Desai, Cho, and Kotzer discloses the host computer as claimed in claim 39, wherein if the image part of the second image has different identifier from any identifier of the image parts of the first image, the host computer selectively transmits the image part of the second image and its identifier to the remote device, the remote device being instructed to store the selectively transmitted image part of the second image into the memory of the remote device and to selectively display the image part just received from the host computer on the display screen of the remote device. (Desai discloses [col 3 ln 38-46] caching server compares elements of the first browser page against corresponding elements of the second page to determine content and structural differences, and store the differences in client device. The differences, comprising elements and identifiers of the elements, comprise the partial page update. The partial page update contains one or more selective elements (i.e. image parts) have different identifier of the second page that have no corresponding element in the first page and selectively transmits image part from server for display in the mobile phone).
As to the claim 44, Hasuike in view of Desai, Cho, and Kotzer discloses the host computer as claimed in claim 39, wherein the image part of the second image rendered onto the virtual display of the host computer that has the same identifier as an image part of the first image has a different position than the image part of the first image that has the same identifier. (Desai [col 12 ln 9-16] a tag delimits an HTML element (i.e. image parts) by positioning page content between a matched the tag pair by defining a block-level element of a page. The advertisement 425, and advertisement 440 are block-level HTML elements common with identical identifier (i.e. has the same identifier) to initial browser page .

Claims 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hasuike in view of Desai, Cho, and Kotzer and further in view of Tanaka et al. (US 20140143313 A1, “Tanaka’).
As to claim 34, Hasuike in view of Desai, Cho, and Kotzer may not explicitly discloses all the aspects of the host computer as claimed in claim 31, wherein the selected characteristics of the application are determined by a method that comprises a prior assessment of the amount of data, in the specific format, that would be transmitted from the host computer to the specific type of portable device, 
wherein at least one prior assessment has been performed for each of a plurality of sets of application characteristics that the application running on the host computer features when information is requested to the outside source. 
However, Tanaka discloses wherein the selected characteristics of the application are determined by a method that comprises a prior assessment of the amount of data, in the specific format, that would be transmitted from the host computer to the specific type of portable device, (Tanaka discloses [0031-0032, 0058] provide a distributed processing system capable of smoothly executing an application simultaneously with reducing a data amount (i.e. assess the data amount) communicated between a client terminal (mobile device) 101 and a server 102 which mediates various World Wide Web (WEB) services (i.e. outside source) with WEB applications (i.e. browsing application) on the Internet and suppressing power consumption in the client terminal… the load determining unit 301 of the server determines (i.e. assess the data amount) whether the data amount load is high or low with various compressed format on the basis of the WEB application information and terminal information transmitted from server to the terminal).
wherein at least one prior assessment has been performed for each of a plurality of sets of application characteristics that the application running on the host computer features when information is requested to the outside source. (Tanaka discloses [0100] FIG. 8 shows the recorded load a data configuration of recorded load information is collected (i.e. assessment)… includes columns of an application ID, a CPU use ratio, a memory consumption amount, and a frame rate. The application ID is an identifier from a set of application which running on the server to request data from content provider). 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Hasuike in view of Desai, Cho, and Kotzer and Tanaka disclosing the web server rendering the image with identification to be display in remote devices which are analogous art from the “same field of endeavor”, and, when Tanaka’s determining the data amount with various compressed format on the basis of the WEB application information and terminal information was combined with Hasuike in view of Desai, Cho, and Kotzer’s displaying the web page with identification information allocated to each region and the specific hyperlink, the claimed limitation on wherein the selected characteristics of the application are determined by a method that comprises a prior assessment of the amount of data, in the specific format, that would be transmitted from the host computer to the specific type of portable device, 
wherein at least one prior assessment has been performed for each of a plurality of sets of application characteristics that the application running on the host computer features when information is requested to the outside source would be obvious. The motivation to combine Hasuike in view of Desai, Cho, and Kotzer and Tanaka is to provide a distributed processing technique in which a server and a client terminal perform processing in cooperation with each other to efficiently execute processing for various applications. (See Tanaka [0002]).
As to claim 35, Hasuike in view of Desai, Cho, and Kotzer and further in view of Tanaka discloses The host computer as claimed in claim 34, wherein the selected characteristics of the application are the application characteristics that have been assessed to transmit the least amount of data, in a specific format, from the host computer to the specific type of portable device. (Tanaka discloses [0181] the server 102 compresses image data in a format of moving image data configured by data compressed between frames such as H.264 (compressed format), a data amount is small compared with MotionJPEG. In this case, the server may be provided the format on the Internet).
As to claim 36, Hasuike in view of Desai, Cho, and Kotzer and further in view of Tanaka discloses The host computer as claimed in claim 34, wherein the method that determines the selected characteristics of the application further comprises a prior assessment of interactions between user inputs and the information requested by the host computer to an outside source, to which the host computer has reported characteristics of the application, and (Tanaka discloses [0100] FIG. 8 shows the recorded load a data configuration of recorded load information is collected (i.e. assessment) between user inputs and data requested by the server to the content provider. The recorded load information includes columns of an application ID, a CPU use ratio, a memory consumption amount, and a frame rate. The application ID is an identifier from a set an application which running on the server to request data from content provide).
wherein at least one prior assessment has been performed for each of a plurality of sets of application characteristics that the application running on the host computer features when information is requested to the outside source. (Tanaka discloses [0058, 0100] the load determining unit 301 of the server determines whether the data amount load is high or low with various compressed format on the basis of the WEB application information and terminal information transmitted from server to the terminal… FIG. 8 shows the recorded load a data configuration of recorded load information is collected. The recorded load information 
As to claim 37, Hasuike in view of Desai, Cho, and Kotzer and further in view of Tanaka discloses The host computer as claimed in claim 36, wherein the selected characteristics of the application are the application characteristics that have been assessed to transmit the least amount of data, in the specific format, from the host computer to the specific type of portable device among those sets of browser application characteristics for which it has been assessed that user inputs received by at least a predetermined proportion of interactive elements among the information requested to the outside source when the sets of application characteristics have been reported to the outside source. (Tanaka discloses [0058, 0100] the load determining unit 301 of the server determines whether the data amount load is high or low with various compressed format on the basis of the WEB application information and terminal information transmitted from server to the terminal… FIG. 8 shows the recorded load a data configuration of recorded load information is collected (i.e. assessed). The recorded load information includes columns of an application ID, a CPU use ratio, a memory consumption amount, and a frame rate. The application ID is an identifier from a set an application which running on the server to request data from content provide).
As to claim 38, Hasuike in view of Desai, Cho, and Kotzer and further in view of Tanaka discloses The host computer as claimed in claim 36, wherein the selected characteristics of the application are the application characteristics that have been assessed to transmit the least amount of data, in the specific format, from the host computer to the specific type of portable device among those sets of application characteristics for which it has been assessed that user inputs are received by every interactive element among the information requested to the outside source when the sets of application characteristics have been reported to the outside source. (Tanaka discloses [0058, 0100] the load .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396.  The examiner can normally be reached on M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176